        Case 5:19-cv-00007-C Document 4 Filed 01/17/19 Page 1 of 2 PagelD 14
        Case 5:19-cv-00007-C Document 5 Filed 02/26/19                                        Page 1 of 3 PageID 16

AO 440 (Rev. 12/09) Summons in a Civil Action


                                  U N I T E D S TAT E S D I S T R I C T C O U R T
                                                               for the
                                               N o r t h e r n D i s t r i c t o f Te x a s



              Christopher Scott
                      Plaintiff
                                                                             Civil Action No. 5:19-cv-00007-C


  Integrity Recovery Management, LLC
                     Defendant



                                           Summons in a Civil Action


TO: Integrity Recovery Management, LLC


A lawsuit has been filed against you.

      Within 21 days after service of this summons on you (not counting the day you received
it) ~ or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) - you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

     Daniel Ciment
     24275 Katy Freeway
     Ste. 400
     Katy, TX 77494

      If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file,y0ur answer or motion with the courts
Case 5:19-cv-00007-C Document 5 Filed 02/26/19   Page 2 of 3 PageID 17
Case 5:19-cv-00007-C Document 5 Filed 02/26/19   Page 3 of 3 PageID 18
